Citation Nr: 1802485	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a left leg disability, to include thrombophlebitis and varicose veins.  

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from July 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2013, the appellant was afforded a hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is included in the record on appeal.  

In a May 2014 decision, the Board granted service connection for bilateral hearing loss and tinnitus.  The remaining issues then on appeal -- entitlement to service connection for a bilateral leg and foot disability, diabetes mellitus, and a spine disability - were remanded for additional evidentiary development.  

While the matter was in remand status, in a January 2017 rating decision, the RO granted service connection for thrombophlebitis and varicose veins of the right leg and assigned an initial 10 percent rating, effective October 6, 2008.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for a right leg disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, the remaining issues on appeal are as characterized on the cover page of this decision.

In an April 2017 letter, the Board advised the appellant that the VLJ before whom he had testified in November 2013 was no longer employed by the Board.  Thus, the appellant was offered the opportunity to request another Board hearing and he accepted.  In August 2017, the appellant testified before the undersigned VLJ at a Board videoconference hearing.  A transcript of this hearing is also of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a left leg, bilateral foot, and spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At a Board hearing held on August 29, 2017, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for diabetes mellitus.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, as set forth above, during his August 2017 Board hearing, the appellant and his attorney indicated that the appellant wished to withdraw his appeal with respect to the issue of entitlement to service connection for diabetes mellitus.

The Board finds that the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. § 20.204 (2017).  Hence, there remain no allegations of fact or law for appellate consideration with respect to this claim.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc) aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for diabetes mellitus is dismissed.



REMAND

Bilateral foot disability

The appellant claims that as a result of heavy labor and many hours of standing during service, he developed a bilateral foot disability.  

The appellant was afforded a VA foot examination in September 2016.  He was diagnosed as having bilateral flat foot (pes planus), bilateral metatarsalgia, left hallux valgus, and a left foot bunion.  The examiner opined that it was less likely than not that the appellant's multiple foot disorders, including bilateral pes planus, previous bunionectomy, and metatarsalgia were related to service because service treatment records were negative regarding such disorders.  

During his August 2017 hearing, however, the appellant testified that he believes that the flat-sole boondocker, or chukka, boots he wore on active duty led to his flat feet.  He reported standing on his feet for hours and experiencing foot pain on active duty.  He stated that he did not report his foot pain because it was wartime and everyone was short-handed, including the medics, but rather he kept working through the pain.  He stated that his current foot symptomatology began in the late 2000's.  It was also noted that he underwent left foot surgery in 2010.

Given the appellant's statements, the Board finds that clarification is necessary as to whether his current foot disabilities are causally related to his active service or any incident therein, to include his military duties and/or the foot symptomatology he reportedly experienced during service.  

Left leg disability, to include thrombophlebitis and varicose veins

The appellant contends that during service both of his lower extremities became swollen and discolored.  He indicated that those symptoms remain present today.  

Service treatment records reflect that in February 1967, the appellant was hospitalized for treatment of cellulitis of the right foot and leg.  At that time, he reported a history or recurrent cellulitis and swelling of the right lower leg and foot intermittently since December 1966.  At that time, physical examination showed spotty increased pigmentation of both feet.  The right foot and lower leg was swollen and tender.  The diagnosis was cellulitis of the right foot and leg.  

In September 2016, the appellant was afforded a VA medical examination in connection with his claim of service connection for a bilateral lower extremity disability.  The examiner determined that the appellant's current right lower extremity disability was related to his in-service cellulitis and thrombophlebitis.  As set forth above, service connection for thrombophlebitis and varicose veins of the right leg has been granted.  The examiner, however, stated that service treatment records only discussed right leg problems.  As set forth above, however, such records, in fact, note spotty increased pigmentation of both lower extremities, i.e. the feet.  

Under these circumstances, the Board finds that a clarifying opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 312 (2007) (holding that once VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is adequate).

Spine disability

The appellant claims that as a result of heavy labor and many hours standing during service, he developed problems with his back.  In a February 2012 statement, the appellant reported experiencing back pain while working on the flight deck, but stated that he kept working through the pain due to the need to get his assignments completed.

A review of the record shows that at his April 1966 service enlistment medical examination, the appellant completed a report of medical history on which he reported recurrent back pain.  On clinical evaluation, he was noted to have moderate dorsal kyphosis.  

Where, as here, a disability is noted upon entry into service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The post-service record on appeal includes VA clinical records noting multiple back conditions, in addition to dorsal kyphosis.  For example, a July 2016 clinical note records the appellant's active problems list as including degenerative joint disease, compression fracture, degeneration of thoracic or lumbar intervertebral discs, and osteopenia.

The appellant was afforded a VA medical examination in September 2016.  The examiner concluded that the appellant's preexisting thoracic kyphosis was less likely than not aggravated during service beyond its natural progress.  The examiner, however, did not comment on the nature and etiology of the additional spinal conditions noted in the record.  Thus, a remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the appellant an appropriate examination to determine the nature and etiology of all foot disorders present.  Access to the appellant's electronic VA claims file should be made available to the examiner for review.  

The examiner should identify all foot disabilities currently present.  For each diagnosis identified, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active duty service, to include wearing chukka boots, long periods of standing, reported in-service foot pain, or the spotty bilateral increased pigmentation of both feet noted in February 1967 while the appellant was being treated for right leg cellulitis.  

2.  Afford the appellant an appropriate examination to determine the nature and etiology of his left lower extremity disability.  Access to the appellant's electronic VA claims file should be made available to the examiner for review.  

The examiner should identify all right lower extremity disabilities currently present, to include any thrombophlebitis.  For each diagnosis identified, the examiner should provide an opinon as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise causally related to active duty service or any incident therein, to include strenuous military duties such as long periods of standing or the February 1967 treatment for right leg cellulitis.  In not, the examiner should provide an opinion as to whether the appellant's current left lower extremity disability is causally related to or aggravated by his service-connected thrombophlebitis and varicose veins of the right leg.  

3.  Afford the appellant an appropriate examination to determine the nature and etiology of his claimed spine disorder.  Access to the appellant's electronic VA claims file should be made available to the examiner for review.  

After reviewing the record and examining the appellant, the examiner should delineate all spine disabilities currently present or identified during the course of the claim, to include degenerative joint and disc disease of the thoracic or lumbar vertebrae, osteopenia, and osteoarthritis.  

For each diagnosis identified, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active duty service, to include strenuous military duties such as long periods of standing. 

Note:  as set forth above, the appellant's moderate dorsal kyphosis was noted on service entry and has not been shown to have been aggravated during service.  The requested opinion is for pathology other than dorsal kyphosis.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


